DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nanri et al. (2018/0147765) in view of Costabeber (2018/0178452).
Nanri et al. disclose a controller and management system for injection molding machine, comprising a controller 20, wherein the controller 20 is connected to a central management device 24 that connected to a multiple injection molding machines 10 in a data communicable manner, thereby forming a management system 26, wherein the central management device 24 constantly manages the state of each injection molding machine 10 and when recognizing occurrence of an abnormality in one of the multiple injection molding machines 10, the central management device 24 notifies of the error. 
 However, Nanri et al. fails to disclose that the management unit including a storage unit for storing a correct combination of the identification code of the injection molding machine and 
Costabeber discloses a molding apparatus, comprising a data processing unit 3, which is connected to a molding system 2 which includes a plurality of molding machines or consumable elements 4, each having a validity code, a code reading means 32 to read the univocal identification code ID of the various consumable elements 4, wherein a predefined list L of univocal identification codes ID is stored and organized in said storage means 612 inside an appropriate database 8 in a server 61, wherein the server 61 is configured to proceed to compare said univocal identification code ID received from the code reading means with the univocal identification codes included in the predefined list L. [0083]-[0099] to validate different combinations of the consumable elements 4 and/or material being used.
It would have been obvious to one of ordinary skill in the art to have provided Nanri et al. with an identification code, a code reader and a confirmation system as taught by Costabeber to organize and confirm the compatibility of different devices in a complex molding system to prevent any mix-used or wrong combinations of the devices/units that could lead to unwanted results. 
Regarding claims 2-8, Nanri et al. further comprises that the mold 10 includes two mold plates 14, 16, a mold clamping device 18, a mold clamping controller 20, an injection device 22 and a plurality of general structures of an injection molding device as see in Fig. 1 and [0022]-[0027] as well as a result display monitor of the central management device [0068].  
Nanri et al. further discloses an abnormality determination processing unit 80 in the controller 20 and is connected to the management system 26 to determine a plurality of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU KHANH T NGUYEN/Examiner, Art Unit 1743